Citation Nr: 1146293	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increased initial evaluations for chronic lumbosacral strain, spinal stenosis, and degenerative spondyloarthritis, evaluated as noncompensable prior to March 21, 2007, and 10 percent disabling on and after March 21, 2007.

2.  Entitlement to an increased initial evaluation for left lower extremity radiculopathy, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1970 to October 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and March 2009 and August 2011 Board remands.

In March 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In a January 2010 statement, the Veteran asserted that pain from his service-connected cervical and lumbar spine conditions forced him to retire.  The Veteran is thus asserting that he is entitled to a total disability rating based on individual unemployability (TDIU) due to several service-connected disabilities.  Because not all of the disabilities are on appeal, the Board does not yet have jurisdiction over the issue.  Entitlement to TDIU is thus raised by the record, but must first be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain SSA records and VA medical records.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, and records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Additionally, the Board must ensure compliance with the terms of its own remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).

First, in an October 2011 submission, the Veteran stated that he was receiving SSA benefits based on, in part, his service-connected lumbar spine disability.  He submitted documentation from SSA verifying that statement.  No SSA records are associated with the claims file.  Accordingly, remand is required to attempt to obtain SSA records.  

Second, the Veteran also submitted relevant VA medical records dated in November and December 2009.  In an August 2011 Board remand, the Board requested that all VA records dated on and after January 2009 be obtained.  The AMC obtained and associated with the claims file VA records dated from May 2010 to August 2011.  Additionally, the AMC noted that it considered only those records in its September 2011 supplemental statement of the case.  The newly-submitted records dated in 2009 suggest that there are VA records that were available but not obtained or reviewed by the AMC while on remand.  This does not constitute substantial compliance with the August 2011 remand.  Accordingly, remand is required to attempt to obtain VA records.  

Further, while on remand a VA examination should be conducted.  The most recent examination was conducted in October 2010.  The Veteran asserted in his October 2011 submission that his lumbar spine condition was worsening.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  Accordingly, the AMC should provide the Veteran with an appropriate examination. 

Accordingly, the case is REMANDED for the following action:


1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include all records dated in 2009 and all records dated after August 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  Provide the Veteran with an appropriate examination to determine the current severity of the service-connected lumbar spine disability and the left lower extremity radiculopathy.  If any requested opinion cannot be provided without resort to speculation, it must be noted in the examination report.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must conduct range of motion studies on the lumbosacral spine, to specifically include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The examiner must note if there is ankylosis of the entire lumbosacral spine, or whether the entire spine is fixed in flexion or extension.  The examiner must record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected left lower extremity radiculopathy, including any noted during nerve conduction and/or electromyography studies.  The examiner must address the extent and severity of the resulting impairment, to include whether the effects are mild, moderate, moderately severe, or severe.  Additionally, the examiner must address whether there are any neurological manifestations of the right lower extremity resulting from the Veteran's service-connected lumbar spine disability.  If so, the examiner must provide comment upon the extent and severity of such manifestations.   

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



